          Case 1:18-cv-02649-CKK Document 14 Filed 06/12/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JAMES R. MORIARTY, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
v.                                        )     Case No. 1:18-cv-02649-CKK
                                          )
THE HASHEMITE KINGDOM OF JORDAN, )
et al.                                    )
                                          )
            Defendants.                   )
                                          )
______________________________________________________________________________

                     PLAINTIFF’S REQUEST FOR INTERNATIONAL
                     JUDICAL ASSISTANCE (LETTER ROGATORY)

       Pursuant to 28 U.S.C. § 1781 and 28 U.S.C. § 1608(a)(3), Plaintiffs James R. Moriarty, et

al., by their undersigned counsel, hereby file a Request for International Judicial Assistance

(“Letters Rogatory”), and request that the Court issue a request to the appropriate judicial authority

in Amman in the Hashemite Kingdom of Jordan (“Jordan”) to assist in the service of process in a

civil proceeding before this Court in the above-captioned matter. Plaintiffs believe that the

issuance of these Letters Rogatory will expeditiously move this case forward. In support of the

Request, Plaintiffs submit a proposed form of the Request for Judicial Assistance

contemporaneously herewith. The assistance requested is that the appropriate judicial authority in

Jordan effect service of process upon Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh”.

Attached as Exhibit A is a copy of the First Amended Complaint filed in this case and attached as

Exhibit B is a copy of the Summons for Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh”.

Exhibit C is a proposed form of the Request for Judicial Assistance.

       Upon information and belief, Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh”

intentionally engaged in an attack against four members of the U.S. Army’s Special Forces
         Case 1:18-cv-02649-CKK Document 14 Filed 06/12/19 Page 2 of 2



Operation Detachment-Alpha on November 4, 2016 in which three of the Americans were

murdered by Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh.” The attack took place at the

entrance to the Jordanian Air Base located near Al-Jafr, Jordan. The Plaintiffs in this case are the

family members and representatives of the estates of the three American soldiers who were killed

by the Defendant on November 4, 2016. The three murdered Americans were James Francis

Moriarty, Matthew Charles Lewellen, and Kevin Joseph McEnroe.

       The Plaintiffs demand judgment against Defendant Al-Tawayha pursuant to claims arising

under the Antiterrorism Act (18 U.S.C. § 2331 et seq.), the Torture Victim Protection Act (106

Stat. 734), international law, and common law.

       WHEREFORE, Plaintiffs, for the foregoing reasons, hereby request that the Court:

               A.      Grant the Plaintiffs’ Request;

               B.      Grant such other and further relief as the case may require.


Dated: June 12, 2019                                    Respectfully submitted,

                                                        MOTLEY RICE LLC

                                                        /S/ John M. Eubanks________________
                                                        Robert T. Haefele (D.C. Bar No. 1007583)
                                                        John M. Eubanks (admitted pro hac vice)
                                                        28 Bridgeside Boulevard
                                                        Mount Pleasant, South Carolina 29464
                                                        (843) 216-9000
                                                        RHaefele@motleyrice.com
                                                        JEubanks@motleyrice.com

                                                        Attorneys for Plaintiffs




                                                 2
